      Case 1:21-cv-01007-DAD-JLT Document 9 Filed 08/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL RIVAS,                                     No. 1:21-cv-01007-DAD-JLT (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    J. COOK,                                          ACTION WITHOUT PREJUDICE
15                       Defendant.                     (Doc. No. 6)
16

17

18           Plaintiff Daniel Rivas is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 28, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed because it is barred by the favorable termination rule

23   of Heck v. Humphrey, 512 U.S. 477 (1994), and the statute of limitations applicable to § 1983

24   actions. (Doc. No. 6.) Based on the conclusion that plaintiff’s claims were barred, the magistrate

25   judge found that any amendment to the complaint would be futile. (Id. at 3–4 (citing Akhtar v.

26   Mesa, 698 F.3d 1202, 1212–13 (9th Cir. 2012).) The findings and recommendations were served

27   on plaintiff and contained notice that any objections thereto were to be filed within twenty-one

28   /////
                                                       1
      Case 1:21-cv-01007-DAD-JLT Document 9 Filed 08/17/21 Page 2 of 3


 1   (21) days from the date of service. (Id. at 4.) Plaintiff filed objections on July 19, 2021. (Doc.

 2   No. 8.)

 3             In his objections, plaintiff does not dispute the magistrate judge’s findings that his claims

 4   are barred by the favorable termination rule of Heck. (See Doc. No. 8 at 2.) Rather, plaintiff

 5   contends that the court should stay this matter until a related federal habeas proceeding is

 6   resolved. (Id. at 2–3.) The court declines to do so. See Heck, 512 U.S. at 487 (“when a state

 7   prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in

 8   favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

 9   would, the complaint must be dismissed unless the plaintiff can demonstrate that the conviction

10   or sentence has already been invalidated”) (emphasis added).

11             Plaintiff additionally objects to the magistrate judge’s findings that his claims are barred

12   by the applicable statute of limitations. (Doc. No. 8 at 2–3.) Plaintiff appears to contend that his

13   claims will not accrue until his allegedly wrongful criminal conviction has been overturned. (Id.)

14   The court acknowledges that a § 1983 claim for unlawful conviction or imprisonment does not

15   accrue until the conviction or sentence has been invalidated. See Heck, 512 U.S. at 489–90; see

16   also Cabrera v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998). For this reason, the

17   court will not dismiss this action on statute of limitations grounds. However, the court will

18   dismiss this action as barred at this time by the holding in Heck.

19             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

20   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings
21   and recommendations to be supported by the record and by proper analysis to the extent they

22   recommend dismissal under Heck.

23             Accordingly,

24             1.     The findings and recommendations issued on June 28, 2021 (Doc. No. 6) are

25                    adopted to the extent they recommend dismissal based on the favorable

26                    termination rule of Heck, 512 U.S. 477;
27   /////

28   /////
                                                          2
     Case 1:21-cv-01007-DAD-JLT Document 9 Filed 08/17/21 Page 3 of 3


 1        2.    This action is dismissed; and

 2        3.    The Clerk of the Court is directed to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   August 16, 2021
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
